                                                                      JUDGE
      Case: 1:19-cr-00261 Document #: 1 Filed: 03/19/19 Page 1 of 1 PageID #:1 BLAKEY             \u4

                        T9CR                           26L           I/IA,(]ISTRATE J[,'DGE COX

                       UNITED STATES DISTRICT COURT                    RECE,VED
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIYISION                                MAR 1 $ zCItg

 UNITED STATES OF AMERICA
                                                    No.
                                                                         ,yf,?:lrui^iil?_".l
              v.

 GERMAN ARTURO MARTINEZ.CORRAL                      Violation: Title   8, United
                                                                               States
                                                    Code, Sections 1326(a) and (b)(2);
                                                    and   fitle 6, United States    Code,
                                                    Section 202(4)

      The SPECIAL JUNE 2018 GRAND             ruRY     charges:

      On or about February 27, 2OL9, at St. Charles, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                    GERMAN ARTURO MARTINEZ-CORRAL,

defendant herein, an alien who previously had been deported and removed from the

United States on or about June 11,2002,      \Mas   present and found in the United States

without previously having obtained the express consent ofthe United States Attorney

General, and at any time after February 28,2003, the Secretary of the Department

of Homeland Security, for reapplication by defendant for admission into the United

States;

      In violation of Title 8, United States Code, Section 1326(a) and (b)(2), and Title

6, United States Code, Section 202(4).


                                                    A TRUE BILL:


                                                    FOREPERSON

UNITED STATES ATTORNEY
